[Cite as State v. Field, 2016-Ohio-5885.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                       GEAUGA COUNTY, OHIO


STATE OF OHIO,                                   :        MEMORANDUM OPINION

                 Plaintiff-Appellee,             :
                                                          CASE NO. 2016-G-0066
        - vs -                                   :

DALE P. FIELD JR.,                               :

                 Defendant-Appellant.            :


Criminal Appeal from the Geauga County Court of Common Pleas, Case No.
10C000087.

Judgment: Appeal dismissed.


James R. Flaiz, Geauga County Prosecutor, and Nicholas A. Burling, Assistant
Prosecuting Attorney, Courthouse Annex, 231 Main Street, Suite 3A, Chardon, OH
44024 (For Plaintiff-Appellee).

Dale P. Field, Jr., pro se, 451 West Wilford Street, Grafton, WV 26354 (Defendant-
Appellant).



THOMAS R. WRIGHT, J.

        {¶1}     Appellee, State of Ohio, moves to dismiss appellant’s appeal from the trial

court’s decision denying appellant’s motions for jail time credit on two grounds. First,

appellee argues that the trial court lacked jurisdiction and, therefore, this appeal should

be dismissed. This court’s jurisdiction is not determined by whether the trial court had

jurisdiction. The trial court decided the merits of the motions for jail time credit, and as

such, the ruling affects a substantial right rendered in a special proceeding and is
appealable. R.C. 2505.02(B)(2). State v. Thompson, __ Ohio St. ___, 2016-Ohio-2769,

¶13. Accordingly, this argument is overruled. Moreover, it is seemingly illogical to

assert that an appellate court would lack jurisdiction to review a trial court’s decision

merely because the trial court lacked jurisdiction. This would lead to an absurd result as

it would leave the arguably void decision in full force.

       {¶2}   The State of Ohio also moves to dismiss because the issue on appeal,

i.e., jail time credit, is moot as appellant has fully served his sentence and was recently

released from prison.

       {¶3}   Appellant does not challenge that he has served his sentence and been

released from prison. Instead, he argues that he remains under post-release control

and is subject to additional prison time should he violate terms. Thus, he argues jail

time credit is not moot since his liberty is still at stake pending completion of post-

release control.

       {¶4}   Generally, “once a defendant has served his sentence and has been

released from prison, * * * any error related to the calculation of his jail-time credit is

moot[,]” State v. Feagin, 6th Dist. Huron No. H-12-014, 2013-Ohio-1837, ¶4, citing

State ex rel. Gordon v. Murphy, 112 Ohio St. 3d 329, 2006-Ohio-6572, 859 N.E.2d 928,

because “there is no further ongoing or future penalty from which this court can grant

relief.” City of Cleveland v. Pavlick, 8th Dist. Cuyahoga No. 91232, 2008-Ohio-6164,

¶6. Jail time credit issues concern the length of the sentence, and not the underlying

conviction, and as such, there is no collateral disability. Feagin, supra.




                                              2
       {¶5}   Here, Field is not challenging the length of his underlying sentence.

Instead, he disputes the length of the possible term of imprisonment if he violates post-

release control.

       {¶6}   If appellant violates his post-release control sanctions, and the trial court

imposes prison as a result, then it should consider this issue at that time. State v.

Franklin, 2nd Dist. Montgomery No. 25677, 2013-Ohio-5164, ¶15 (holding no

meaningful remedy at this juncture, and explaining that if appellant violates community

control sanctions, the trial court should consider the issue of jail time credit during

sentencing for the violation); State v. Jirousek, 11th Dist. Geauga No. 2014-G-3192,

2015-Ohio-949, ¶48 (Cannon, P.J. concurring) (agreeing with the majority, but writing

separately to note that the issue was moot).

       {¶7}   Accordingly, the state’s motion to dismiss is granted as the sole issue on

appeal is moot.



CYNTHIA WESTCOTT RICE, P.J.,

DIANE V. GRENDELL J.,

concur.




                                            3